NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 08/15/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 08/15/2022, claims 2 and 4-20 were cancelled, claims 1 and 3 were amended, and new claims 21-38 were added.  Claims 1, 3, and 21-38, as filed on 08/15/2022, are currently pending and considered below.

Response to Amendment
The replacement drawing sheets were received on 08/15/2022.  These replacement drawing sheets are acceptable.
The drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments filed 08/15/2022.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 08/15/2022, and were withdrawn.  The rejections of claims 1 and 3 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 08/15/2022.
Claims 1, 3, and 21-30, as filed on 08/15/2022, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeremy Briggs (Registration Number 69,063) on 09/07/2022.

The application has been amended as follows:
In claim 28, line 2, “the other said at least one stackable exercise platform have same structure” has been replaced with --- said another said at least one stackable exercise platform have a same structure ---.

In claim 29, lines 2-3, “the other said at least one stackable exercise platform” has been replaced with --- said another said at least one stackable exercise platform ---.

In claim 30, line 3, “the other said at least one stackable exercise platform” has been replaced with --- said another said at least one stackable exercise platform ---.

Claims 31-38 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Bernart (US 2015/0074924) in view of Carlesimo (US 2009/0247378), and further in view of Hulme (US 5,672,144); Profaci (US 6,409,634)) fails to teach or render obvious an apparatus to assist an individual with reduced physical abilities perform light exercises and stretches in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein each handrail is a U-shaped handrail having a first rounded portion and a second rounded portion, wherein said superior surface is connected to the first rounded portion, and said inferior surface is connected to the second rounded portion, and wherein the first rounded portion and the second rounded portion are integrated and form the U-shaped handrail (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784